DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in response to an application filed on 05/10/2019. The applicant submits two Information Disclosure Statements dated 05/10/2019 and 06/17/2020. The applicant claims Domestic priority to an application dated 09/06/2017. The applicant also claims Foreign priority to a Japanese application dated 11/24/2016.

Claim Objections
Claims 1 and 11 are objected to because of the following informalities:  The claims do not have a descriptive preamble describing the inventive concept of the invention pursuant to MPEP 2111.02. The MPEP states the preamble may be used to interpret the claimed invention. However, such a direction presupposes the preamble is descriptive, therefore, it is highly encouraged the applicant amend the preamble to describe the invention. Applicant does not have to include features that limit the scope of the claim. Just as the abstract describes the invention without limiting the invention. The preamble should describe the invention.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 - 12 are rejected under 35 U.S.C. 103 as being unpatentable over Prakash US 2016/0196756 in view of Liu US 2016/0070265 in view of Willenborg US 2015/0134143.
As per claim 1, An information provision system comprising: 

a vehicular device including a vehicle-side communication unit that communicates with the flying device, and a vehicle-side control unit that controls displaying an image captured by the flying device and received by the vehicle-side communication unit on a vehicle-side display unit in real time, wherein: (Prakash paragraph 0049 discloses, “The term "computing device" is used herein to refer to an electronic device equipped with at least a processor.  Examples of computing devices may include UAV travel control and/or mission management computers,”) and (Liu paragraph 0167 teaches, “The terminal can include a suitable display unit for viewing 
the flying device further includes a flight position acquisition unit that acquires a flight position indicating a position of the flying device; (Prakash paragraph 0136 discloses, “The processor may further consider the proximity of the one or more candidate vehicles to the current location of the UAV.”)  and 
the flying device flies by autonomous control while maintaining a predetermined positional relationship with the vehicle. (Liu paragraph 0068 teaches, “The UAVs described herein can be operated completely autonomously (e.g., by a suitable computing system such as an onboard controller), semi-autonomously, or manually (e.g., by a human user).  The UAV can receive commands from a suitable entity (e.g., human user or autonomous control system) and respond to such commands by performing one or more actions.”) and (Prakash paragraph 0039 discloses, “During operation, a UAV implementing various embodiments may communicate with one or more candidate vehicles in its vicinity (e.g., vehicles within wireless communication range and/or close enough that the UAV may rendezvous with the vehicle).”) and (Willenborg abstract teaches, “The present disclosure relates to systems and methods of tracking persons and objects and capturing video, still images and other data in real time of the same.  The present disclosure includes an unmanned aerial vehicle (e.g., UAV) which follows a trackable system coupled to an object or on individual's person.  The UAV may have a camera component which 
Prakash discloses a piggybacking unmanned aerial vehicle. Prakash does not disclose autonomous operation as well as the surrounding environment. Liu teaches of an unmanned aerial vehicle using sensors to detect the surrounding area. Willenborg teaches of an unmanned aerial vehicle using sensors to fly autonomously. Therefore, at the time of filing it would have been obvious to one of ordinary skill in the art to incorporate the teachings of Liu et.al. and Willenborg et.al. into the invention of Prakash. Such incorporation is motivated by the need to ensure safe operation and awareness of the vehicle. 
As per claim 2, The information provision system according to claim 1, wherein: 
the vehicular device further includes a vehicle position acquisition unit that acquires a vehicle position indicating a position of the vehicular device; (Prakash paragraph 0038 discloses, “The computing device in the candidate vehicle may include GPS or other navigation resources.”)
the vehicular device transmits an acquired vehicle position to the flying device; (Prakash paragraph 0039 discloses, “The UAV may also predict the vehicle route or destination using algorithms that may make determinations based on a candidate vehicle's current location, direction and route/map knowledge.”) and 
the flying device specifies the predetermined positional relationship with the vehicle based on a received vehicle position, and maintains the predetermined positional relationship with the vehicle. (Willenborg paragraph 0006 teaches, “The present disclosure includes an unmanned aerial vehicle (e.g., drone) which follows a trackable system which may be coupled to an object (e.g., board mount or handlebar mount) or on an individual's person.”)
As per claim 3, The information provision system according to claim 1, wherein: 

the flying device flies by autonomous control along the route by which the vehicle is guided, based on a received route information. (Liu paragraph 0068 teaches, “The UAVs described herein can be operated completely autonomously (e.g., by a suitable computing system such as an onboard controller), semi-autonomously, or manually (e.g., by a human user).  The UAV can receive commands from a suitable entity (e.g., human user or autonomous control system) and respond to such commands by performing one or more actions.”)
As per claim 4, The information provision system according to claim 1, wherein: 
the vehicular device further includes an operation unit that receives an adjustment instruction for adjusting at least one of the position of the flying device relative to the vehicle and an orientation of the imaging unit, the vehicular device transmits a received adjustment instruction from the vehicle-side communication unit to the flying device; (Willenborg paragraphs 0036 teaches, “ The trackable system 302 transmits position and other data to the UAV 300 overhead or to a monitoring station that sends positioning instructions to the UAV 300.  In addition, a camera 301 component of the UAV 300 is in position to capture video and still objects of the trackable system 302 and other objects proximate thereto.” And paragraph 0047 teaches, “FIG. 8 is a simplified schematic diagram of a UAV 800 changing its vertical 
the flying device adjusts the at least one of the position relative to the vehicle and the orientation of the imaging unit, which is instructed by the adjustment instruction, based on the received adjustment instruction. (Willenborg paragraph 0024 teaches, “Advantageously, a UAV 100 consistent with the present disclosure is capable of following an individual or object, such as a vehicle, by following a trackable system 104 coupled thereto which will be described in more detail below.”)
As per claim 5, The information provision system according to claim 1, further comprising: 
an object detection unit that analyzes the image captured by the imaging unit and detects an object in the image; (Prakash paragraph 0073 discloses, “The camera unit 140 may be used for other purposes such as vehicle identification, guiding the UAV to landing on a docking mechanism, photographing or identifying the recipient of the package, and so on.”) and 
an image generation unit that generates an identification image which shows the object detected by the object detection unit in an identifiable manner, wherein: 
the vehicular device displays the identification image generated for the object in accordance with a change in a display position of the object displayed on the vehicle-side display unit. (Willenborg paragraph 0033 discloses, “In FIG. 1, UAV 100 follows a surfer riding waves in the ocean.  Advantageously, the UAV 100 may capture, record, and transmit video, still images, and other data as the surfer rides the surfboard 103.”)
As per claim 6, The information provision system according to claim 5, further comprising: 

the image generation unit generates the identification image of the object determined to have a possibility of coming in contact with the vehicle in a different mode from the identification image of the object determined to have no possibility of coming in contact with the vehicle. (Willenborg paragraph 0042 teaches, “Collision avoidance may be further aided by sending UAV instructions from a UAV control station to keep the UAVs a predetermined distance apart.  In alternative embodiments, each UAV can monitor the commands and data (e.g., snooping) sent to the other UAVs and can calculate the UAV's relative position and anticipated relative position with respect to the other UAVs to prevent collisions.”)
As per claim 7, The information provision system according to claim 5, wherein: the object detection unit determines whether a detected object is a moving object; (Liu paragraph 0073 teaches, “Some obstacles may include a combination of stationary and mobile components (e.g., a windmill).  Mobile obstacles or obstacle components may move according to a predetermined or predictable path or pattern.  For example, the movement of a car may be relatively predictable (e.g., according to the shape of the road).”)
the object detection unit includes an approach determination unit that determines whether the object determined as the moving object approaches the vehicle or a course of the vehicle; 
the image generation unit generates the identification image of the object determined to approach the vehicle in a different mode from the identification image of the object determined not to approach the vehicle. (Willenborg paragraph 0033 teaches, “Advantageously, the UAV 100 may capture, record, and transmit video, still images, and other data as the surfer rides the surfboard 103.”)
As per claim 8, The information provision system according to claim 5, wherein: 
the object detection unit detects whether a detected object is a moving object; (Willenborg paragraph 0052 teaches, “UAV 1000 may detect unusual data sets such as when a biker has stopped riding to perform maintenance on the bike 1003.”)
the object detection unit includes a crossing determination unit that determines whether a traveling direction of the object determined as the moving object intersects with a traveling direction of the vehicle; (Prakash paragraph 0061 teaches, “The UAV 100 may coordinate the intersection of the approach flight path 241 of the UAV 100 and the route 240 of the motor vehicle 210 in order to achieve a suitable docking location.”) and 
the image generation unit generates the identification image of the moving object whose traveling direction is determined to intersect with the traveling direction of the vehicle in a different mode from the identification image of the moving object whose traveling direction is determined not to intersect with the traveling direction of the vehicle. (Willenborg paragraph 0002 teaches, “Conventional systems, such as radio frequency identification (RFID) tags have enabled location capability of persons and objects.  For example, within a manufacturing 
As per claim 9, The information provision system according to claim 5, wherein: 
the object detection unit detects a stationary object other than a moving object; (Liu paragraph 0174 teaches, “such as control of the operation of a camera or other image capturing 
device (e.g., taking still or moving pictures, zooming in or out, turning on or off, switching imaging modes, change image resolution, changing focus, changing depth of field, changing exposure time, changing viewing angle or field of view).”)
the object detection unit includes a stationary object determination unit that determines whether a detected stationary object is positioned on a course of the vehicle; (Willenborg paragraph 0054 teaches, “It should be understood by one having ordinary skill in the art that the present disclosure is not limited to sending alerts from the UAV device to a monitoring station when the trackable system is detected to be stationary (or other data condition for which an alert has been set or condition that is not normal as determined by the device itself from prior data sets).”) and 
the image generation unit generates the identification image which shows the stationary object determined to be positioned on the course in an identifiable manner.(Willenborg paragraph 0024 teaches, “FIG. 1 is a schematic diagram of an unmanned aerial vehicle 100 in 
position to capture video, still images, and other data of a surfer riding on a surfboard.  The UAV 100 displayed in the figure has the ability to fly in the sky and continuously maintain a position (e.g., in front, behind, aside, etc.) relative to the tracked object.”)
As per claim 10, The information provision system according to claim 1, wherein: 
the vehicular device transmits a takeoff instruction for instructing takeoff of the flying device and a return instruction for instructing return of the flying device from the vehicle-side communication unit to the flying device; (Willenborg paragraph 0039 teaches, “In this embodiment, the UAV 402 would launch from the docking station 406 when the security vehicle 402 is stationary or upon instruction of the driver.”)
the flying device takes off from the vehicle and returns to the vehicle; (Liu paragraph 0005 teaches, “receiving an instruction to return to the initial location”) and 
the flying device takes off from the vehicle by autonomous control when receiving the takeoff instruction or when a predetermined takeoff condition is satisfied, and returns to the vehicle by autonomous control when receiving the return instruction or when a predetermined return condition is satisfied. (Prakash paragraph 0040 discloses, “The UAV may make further determinations based on energy required to make the return trip to a base station or a recharging station.  The UAV may make a decision to piggyback for other reasons, such as a fault condition, weather condition (e.g. high winds), to avoid component stress, to recharge batteries, or to conserve onboard power.”) and (Liu paragraph 0068 teaches, “The UAVs described herein can be operated completely autonomously (e.g., by a suitable computing system such as an onboard controller), semi-autonomously, or manually (e.g., by a human user).  The UAV can receive commands from a suitable entity (e.g., human user or autonomous control system) and respond to such commands by performing one or more actions.”)
As per claim 11, A vehicular device comprising: 
a vehicle-side communication unit that communicates with a flying device having an imaging unit and imaging a periphery of a vehicle from above; (Prakash paragraph 0035 
a vehicle-side control unit that controls displaying an image captured by the flying device and received by the vehicle-side communication unit on a vehicle-side display unit in real time, wherein: (Prakash paragraph 0049 discloses, “The term "computing device" is used herein to refer to an electronic device equipped with at least a processor.  Examples of computing devices may include UAV travel control and/or mission management computers,”) and (Liu paragraph 0167 teaches, “The terminal can include a suitable display unit for viewing information of the movable object, carrier, and/or payload.  For example, the terminal can be configured to display information of the movable object, carrier, and/or payload with respect to position, translational velocity, translational acceleration, orientation, angular velocity, angular acceleration, or any suitable combinations thereof.  In some embodiments, the terminal can display information 
the flying device further includes a flight position acquisition unit that acquires a flight position indicating a position of the flying device; (Prakash paragraph 0136 discloses, “The processor may further consider the proximity of the one or more candidate vehicles to the current location of the UAV.”)  and 
the flying device flies by autonomous control while maintaining a predetermined positional relationship with the vehicle. (Liu paragraph 0068 teaches, “The UAVs described herein can be operated completely autonomously (e.g., by a suitable computing system such as an onboard controller), semi-autonomously, or manually (e.g., by a human user).  The UAV can receive commands from a suitable entity (e.g., human user or autonomous control system) and respond to such commands by performing one or more actions.”) and (Prakash paragraph 0039 discloses, “During operation, a UAV implementing various embodiments may communicate with one or more candidate vehicles in its vicinity (e.g., vehicles within wireless communication range and/or close enough that the UAV may rendezvous with the vehicle).”) and (Willenborg abstract teaches, “The present disclosure relates to systems and methods of tracking persons and objects and capturing video, still images and other data in real time of the same.  The present disclosure includes an unmanned aerial vehicle (e.g., UAV) which follows a trackable system coupled to an object or on individual's person.  The UAV may have a camera component which may record video, still images and other data (position, speed, acceleration, cadence, etc.) of the trackable system and items in close proximity thereto.” And paragraph 0006 teaches, “The present disclosure includes an unmanned aerial vehicle (e.g., drone) which follows a trackable 
As per claim 12, A non-transitory computer-readable storage medium comprising instructions being executed by a computer, the instructions including a computer-implemented method for controlling a vehicle-side control unit in a vehicular device, communicably connected to a flying device having an imaging unit and imaging a periphery of a vehicle from above, the instructions comprising: 
receiving an image captured by the flying device; (Prakash paragraph 0035 discloses, “The UAV according to various embodiments may identify a compatible vehicle for piggybacking by communicating with candidate vehicles or computing devices, such as with smart phones associated with the candidate vehicles, to determine the candidate vehicle's destination and/or route, as well as the compatibility of the vehicle for piggybacking.”) And (Liu paragraph 0004 teaches, “In many embodiments, a UAV includes a plurality of different sensor types used to collect information regarding the surrounding environment.  The data obtained from each of the different sensor types can be combined in order to generate representations of the surrounding environment, such as a two-dimensional (2D) or three-dimensional (3D) environmental map, and also used to facilitate navigation, object recognition, and obstacle avoidance.”) and (Willenborg paragraph 0024 teaches, “The UAV 100 displayed in the figure has the ability to fly in the sky and continuously maintain a position (e.g., in front, behind, aside, etc.) relative to the tracked object.”)  and 
displaying a received image on a vehicle-side display unit in real time, wherein: (Willenborg paragraph 0034 teaches, “Smartphone device 220 can display live images, video streams, performance metrics, and other useful information on the device's 200 display. 
the flying device further includes a flight position acquisition unit that acquires a flight position indicating a position of the flying device; (Prakash paragraph 0136 discloses, “The processor may further consider the proximity of the one or more candidate vehicles to the current location of the UAV.”)  and 
the flying device flies by autonomous control while maintaining a predetermined positional relationship with the vehicle. (Liu paragraph 0068 teaches, “The UAVs described herein can be operated completely autonomously (e.g., by a suitable computing system such as an onboard controller), semi-autonomously, or manually (e.g., by a human user).  The UAV can receive commands from a suitable entity (e.g., human user or autonomous control system) and respond to such commands by performing one or more actions.”) and (Prakash paragraph 0039 discloses, “During operation, a UAV implementing various embodiments may communicate with one or more candidate vehicles in its vicinity (e.g., vehicles within wireless communication range and/or close enough that the UAV may rendezvous with the vehicle).”) and (Willenborg abstract teaches, “The present disclosure relates to systems and methods of tracking persons and objects and capturing video, still images and other data in real time of the same.  The present disclosure includes an unmanned aerial vehicle (e.g., UAV) which follows a trackable system coupled to an object or on individual's person.  The UAV may have a camera component which may record video, still images and other data (position, speed, acceleration, cadence, etc.) of the trackable system and items in close proximity thereto.” And paragraph 0006 teaches, “The present disclosure includes an unmanned aerial vehicle (e.g., drone) which follows a trackable 

Examiner Request
The examiner requests, in response to this office action, support must be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application. When responding to this office action, applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections. In amending in reply to a rejection of claims in an application or patent under reexamination, the applicant or patent owner must clearly point out the patentable novelty which he or she thinks the claims present in view the state of the art disclosed by the references cited or the objections made. The applicant or patent owner must also show how the amendments avoid such references or objections.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYLER D PAIGE whose telephone number is (571)270-5425.  The examiner can normally be reached on M-F 7:00am - 6:00pm (mst).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Black can be reached on 571-272-6956.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TYLER D PAIGE/Examiner, Art Unit 3661